t c memo united_states tax_court robert h deputy petitioner v commissioner of internal revenue respondent docket no 8183-02l filed date robert h deputy pro_se minakshi tyagi-jayasinghe for respondent memorandum opinion gerber judge respondent on date moved for summary_judgment on two questions whether respondent may proceed with collection of various income taxes and penalties assessed against petitioner and whether petitioner is liable for a penalty under section because this proceeding was instituted or maintained for delay and or petitioner’s position is frivolous petitioner filed responses and a hearing on the summary_judgment motion was held on date at los angeles california background respondent has assessed income_tax deficiencies penalties and additions to tax against petitioner for and respondent has also assessed dollar_figure civil penalties for frivolous returns under sec_6702 a form_1058 final notice--notice of intent to levy and notice of your right to a hearing was sent to petitioner on date and he requested a sec_6330 hearing petitioner’s income_tax return which was filed in early date reflected dollar_figure in wage income and also reported a dollar_figure income_tax_liability on date respondent issued a notice_of_deficiency determining additions to tax in the amounts of dollar_figure and dollar_figure for late filing of the return and failure to pay estimated_tax under sec_6651 and sec_6654 respectively on date respondent mailed a notice_and_demand for payment to petitioner and on all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated date petitioner filed a demand for abatement and claim for a refund of his taxes no abatement or refund was made on date petitioner filed a income_tax return on which he reflected dollar_figure of income but no taxable_income and he sought a refund of dollar_figure in withheld tax attached to the return was a form_w-2 wage and tax statement reflecting the payment of dollar_figure of wage income to petitioner on date respondent mailed a notice_of_deficiency to petitioner determining a dollar_figure income_tax deficiency and a dollar_figure addition_to_tax under sec_6651 with respect to that notice petitioner filed what was deemed an imperfect petition and this court on date ordered him to file a proper petition petitioner failed to do so and on date his case concerning the tax_year was dismissed for lack of jurisdiction petitioner requested a precollection hearing in response to the notice of intent to collect and the appeals officer set a hearing date petitioner failed to attend the scheduled conference and instead asked for and was granted a rescheduled date for the hearing the hearing was held on date and it was tape recorded at the hearing the appeals officer provided petitioner with forms certificates of assessments payments and other specified matters at the hearing petitioner denied the existence of the notices of deficiency notices and demand and other pertinent documents on the grounds that they were either not personally signed by the secretary_of_the_treasury or that they were not on the official form his arguments were without substance and based on selective readings and interpretations of cases statutes and related materials he also confronted the appeals officer with a copy of the internal_revenue_code and challenged him to show where in that document petitioner was required to pay any_tax petitioner also asked whether he could delegate to the appeals officer a power_of_attorney so that petitioner could assign the responsibility of filing petitioner’s income_tax returns to the appeals officer petitioner did not raise any spousal defenses or collection alternatives at the hearing after the hearing respondent issued notice of intent to proceed with collection in documents that petitioner submitted to respondent he made protester arguments ie that he was not subject_to the income_tax because he was an american citizen and that only nonresident_aliens and federal employees are subject_to federal tax petitioner also sent in materials concerning irwin shiff a reputed tax_protester discussion respondent seeks summary_judgment with respect to whether he may proceed to collect certain outstanding tax_liabilities against petitioner and whether petitioner should be held liable for a penalty under sec_6673 rule provides for summary_judgment to be employed as to part or all of the legal issues in controversy if there is no genuine issue as to any material fact and a summary adjudication may be rendered as a matter of law see also 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there is no genuine issue as to any material fact in this case respondent pursuant to sec_6331 was seeking to levy on petitioner’s property in accord with sec_6330 and sec_6331 respondent provided petitioner with final notice_of_intent_to_levy which also included notice of petitioner’s right to an administrative appeal of respondent’s decision to collect the tax in that regard the commissioner cannot collect by levy without the opportunity for a taxpayer to seek an administrative review of the decision to proceed with collection and or the opportunity for judicial review of the administrative determination 115_tc_35 petitioner opted for an administrative appeal and after respondent’s decision to go forward with collection sought review by this court petitioner did not file a petition for his tax_year or perfect his petition for his tax_year following respondent’s issuance of the notices of deficiency accordingly petitioner is afforded review by this court solely on the question of abuse_of_discretion because the validity of the underlying liabilities is not at issue sec_6330 114_tc_604 because petitioner is not entitled to question the underlying tax_liability his administrative hearing was limited to collection issues including spousal defenses the appropriateness of respondent’s intended collection action and possible alternatives to collection petitioner questioned the appropriateness of respondent’s proposed collection action by questioning whether the appeals officer had satisfied the verification requirement of sec_6330 petitioner contends that respondent used incorrect forms for the notice_and_demand and otherwise failed to meet the requirement because the secretary did not personally verify the liability at the administrative appeals_conference petitioner was provided with a transcript of his tax accounts detailing the information underlying the assessment of the taxes in question petitioner does not question whether all of the steps had been taken or performed in effect he questions the authenticity of the documents used by respondent to meet the statutory requirements sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement wagner v commissioner tcmemo_2002_180 see also 118_tc_365 affd 329_f3d_1224 11th cir in addition it has been held that ‘the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 ’ 953_f2d_531 9th cir quoting 908_f2d_521 9th cir accordingly we find petitioner’s arguments to be specious and without merit at the administrative hearing petitioner was provided with documents that satisfied respondent’s verification requirement from the transcript of the hearing it is also clear that petitioner did not raise any issue provided for in sec_6330 to the extent that petitioner made arguments they were spurious and without merit 117_tc_183 davis v commissioner supra accordingly we hold that respondent has not abused his discretion in determining to proceed with collection as set forth in the date final notice--notice of intent to levy and notice of your right to a hearing sent to petitioner with respect to his tax_liabilities finally respondent has moved for a penalty under sec_6673 on the ground that petitioner’s arguments are frivolous and that he instituted and maintained this proceeding merely for delay sec_6673 provides that this court may impose a penalty not to exceed dollar_figure where it is found that a taxpayer’s position in the proceeding is frivolous and or that the proceeding was instituted and maintained primarily for delay sec_6673 penalties may be imposed in a lien and levy case 115_tc_576 in addition to questioning the authenticity of respondent’s documentation petitioner has interposed protester arguments which have on numerous occasions been rejected by the courts in order to support his arguments petitioner has selectively picked phrases out of context from statutes and rulings in so doing petitioner chose to ignore more current or complete statements of the law in that same vein petitioner has chosen to ignore and or not follow case precedent and interpretation of the statutory law in that regard petitioner has insinuated that he is subject only to legal precedent of the supreme court and that legal precedent of lower courts such as the united_states tax_court is binding only with respect to the particular taxpayer who was the subject of a specific case under these circumstances we are convinced and hold that petitioner’s position in this proceeding is frivolous and has been interposed primarily to protest the tax laws of this country and or to delay collection activity by respondent we note that petitioner was made aware on several occasions that his arguments were considered frivolous and without merit accordingly we hold that petitioner is liable for a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
